Exhibit 10.9a

 


HOT TOPIC, INC.
 
2006 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK BONUS AGREEMENT
 
This Restricted Stock Bonus Agreement (the “Agreement”) is made as of
__________, _______ by and between Hot Topic, Inc., a California corporation
(the “Company”), and _________________ (“Director”).
 
Whereas, Director is a member of the Board;
 
Whereas, pursuant to the non-employee director compensation policy adopted by
the Board, and in consideration for Director services, Director has been granted
a stock bonus under the Company’s 2006 Equity Incentive Plan (the “Plan”) for
the number of shares of Common Stock set forth below and subject to vesting and
other terms and conditions as provided herein; and
 
Whereas, the issuance of Common Stock pursuant to the stock bonus described
herein is further subject to all the terms and conditions of the Plan and
capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
 
Now, Therefore, It Is Agreed between the parties as follows:
 
1.  Award of Stock.  The Company hereby awards to Director a stock bonus
covering an aggregate of __________ (_________) shares of Common Stock (the
“Shares”), with a Fair Market Value of $_________ per share, for an aggregate
award value of approximately $___________, in consideration of services as a
member of the Board.
 
2.  Vesting.  Provided that Director has not ceased to provide Continuous
Service to the Company, at any time during the period beginning on the date
hereof and ending ________, ________ or as of the next annual shareholders
meeting of the Company, whichever comes first (the “Vesting Period”), the Shares
shall vest on the earlier of such times.  Notwithstanding the foregoing, in the
event that the Company determines that Director’s sale of shares of the
Company’s stock on the date the Shares are scheduled to vest (the “Original Vest
Date”) would violate its policy regarding insider trading of Common Stock, as
determined by the Company in accordance with such policy, then such shares shall
not vest on such Original Vest Date and shall instead vest on the first to occur
of the following: (a) the first day that Director could sell such shares
pursuant to such policy, (b) Director’s termination of Continuous Service to the
Company for any reason, provided such termination is after the Original Vest
Date, or (c) the day that is sixty (60) days after the Original Vest Date.
 
3.  Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, Director may not be issued any Shares unless the shares of
Common Stock issuable are then registered under the Securities Act or, if such
shares of Common Stock are not then so registered, the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act.  The issuance of Shares also must comply with other applicable
laws and regulations governing the issuance of Shares, and Director will not
receive the Shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Right of Reacquisition.  The Company shall reacquire the Shares that have
not yet vested in accordance with Section 2 herein (the “Unvested Shares”) on
the following terms and conditions (the “Reacquisition Right”):
 
(a)  In the event of a termination of Director’s Continuous Service to the
Company occurring before the end of the Vesting Period, the Company shall
automatically reacquire for no consideration (monetary or otherwise) all of the
Unvested Shares, unless the Company agrees to waive its Reacquisition Right as
to some or all of the Unvested Shares.  Any such waiver shall be exercised by
the Company by written notice to Director or his representative (with a copy to
the Escrow Holder as defined below) within ninety (90) days after termination of
Director’s Continuous Service to the Company, and the Escrow Holder may then
release to Director the number of Unvested Shares not being reacquired by the
Company.  If the Company does not waive its reacquisition right as to all of the
Unvested Shares, then on the date that is ninety-one (91) days after termination
of Director’s Continuous Service to the Company, the Escrow Holder shall
transfer to the Company the number of shares the Company is reacquiring.
 
(b)  To facilitate operation of the Company’s Reacquisition Right, the Shares
shall be held in escrow pursuant to the terms of the Joint Escrow Instructions
attached hereto as Exhibit A and incorporated herein by this
reference.  Director agrees to execute three (3) Assignment Separate From
Certificate forms (with date and number of shares blank) attached hereto as
Exhibit B and incorporated herein by this reference and deliver the same, along
with the Joint Escrow Instructions and certificate or certificates evidencing
the shares, for use by the escrow agent designated pursuant to the terms of such
Joint Escrow Instructions (the “Escrow Agent”) (provided, however, the parties
agree that the Shares may be uncertificated, and Director hereby instructs and
authorizes the Company to hold and maintain evidence of ownership in its sole
control with the Company’s transfer agent pursuant to the terms
hereof).  Director hereby authorizes Escrow Agent to implement in its discretion
the services of the Company’s transfer agent for any of the foregoing.
 
5.  Rights of Director.  Except as otherwise provided in Section 8 herein,
Director shall exercise all rights and privileges of a shareholder of the
Company with respect to the Shares deposited in escrow.  Director shall be
deemed to be the holder of the Shares for purposes of receiving any dividends
which may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of such Shares have
not yet vested and been released from the Company’s Reacquisition Right.
 
6.  Capitalization Adjustments to Common Stock.  In the event of a
capitalization adjustment affecting the Common Stock as a class as described in
subsection 9(a) of the Plan, then any and all new, substituted or additional
securities or other property to which Director is entitled by reason of
Director’s ownership of the Shares shall be immediately subject to the
Reacquisition Right and any other applicable restrictions as described in
Section 8 herein and shall and be included in the word “Shares” for all purposes
of the Reacquisition Right and Section 8 restrictions with the same force and
effect as the Shares presently subject to the Reacquisition Right and Section 8
restrictions, but only to the extent the Shares are, at the time, covered by
such Reacquisition Right and Section 8 restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Corporate Transactions.  In the event of a dissolution, liquidation, merger
or other Corporate Transaction as described in subsection 9(c) of the Plan, then
the Reacquisition Right may be assigned by the Company to the successor of the
Company (or such successor’s parent company), if any, in connection with such
transaction.  To the extent the Reacquisition Right and/or Section 8
restrictions remain in effect following such transaction, it or each, as
applicable, shall apply to the new capital stock or other property received in
exchange for the Shares in consummation of such transaction, but only to the
extent the Shares were at the time covered by such right or restriction.  The
Reacquisition Right shall apply if Director does not continue service on the
Board of Directors of such successor (or its parent or subsidiaries).  In such
case, the references herein to the “Company” shall be deemed to refer to such
successor.
 
8.  Limitations on Transfer.  Director shall not sell, assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Shares except in
compliance with the provisions herein and applicable securities laws.  Until
such time as Director ceases to serve as a member of the Board, the Shares may
not be sold, assigned, hypothecated, encumbered or otherwise disposed of in any
manner without the written consent of the Company and any attempt to do so shall
be void.  The Company shall not be required (a) to transfer on its books any of
the Shares which shall have been transferred in violation of any of the
provisions set forth in this Agreement or (b) to treat as owner of such shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.
 
9.  Restrictive Legends.  Until (i) the end of the Vesting Period, in the case
of the first legend below, (ii) such time as Director ceases to serve as a
member of the Board, in the case of the second legend below, and (iii) such time
as the Company shall determine in its discretion, in the case of the third
legend below and any other legend(s), all certificates representing the Shares
shall have endorsed thereon legends in substantially the following forms (in
addition to any other legend which may be required by other agreements between
the parties hereto or be advisable in the discretion of the Company):
 
(a)  “Some or all of the shares represented by this certificate are subject to a
reacquisition right in favor of Hot Topic, Inc., and any successor entity until
the end of the Vesting Period, as set forth in a Restricted Stock Bonus
Agreement between the Company and the Holder, a copy of which is on file at the
Principal Office of the Company.  Any transfer or attempted transfer of any
shares subject to such Repurchase Option is void without the prior express
written consent of the issuer of these shares.”
 
(b)  “The shares represented by this certificate may not be sold, offered for
sale, pledged, hypothecated or otherwise subject to disposition except as
provided for in a Restricted Stock Bonus Agreement between the Company and the
Holder, a copy of which is on file at the Principal Office of the Company.  Any
transfer or attempted transfer or other disposition of any shares subject to the
Stock Agreement is void without the prior express written consent of the issuer
of these shares.”
 
(c)  The Affiliate legend.
 
 
 

--------------------------------------------------------------------------------

 
 
10.  Award not a Service Contract.  Director acknowledges that neither this
Agreement nor the stock bonus granted to Director constitutes an employment or
service contract with the Company or an Affiliate, and nothing in this Agreement
shall be deemed to create in any way whatsoever any obligation on Director to
continue any relationship he may have as a Director for the Company.
 
11.  Tax Consequences.   The acquisition and vesting of the Shares may have
adverse tax consequences to Director that may avoided or mitigated by filing an
election under Section 83(b) of the Internal Revenue Code, as amended (the
“Code”).  Such election must be filed within thirty (30) days after the date of
grant of the stock bonus described herein. DIRECTOR ACKNOWLEDGES THAT IT IS HIS
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(B), EVEN IF HE REQUESTS THE COMPANY TO MAKE THE FILING ON HIS BEHALF.
 
12.  Governing Plan Document.  This Agreement is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of this Agreement,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.  In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.
 
13.  Miscellaneous.
 
(a)     Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or sent by
telegram or fax or upon deposit in the United States Post Office, by registered
or certified mail with postage and fees prepaid, addressed to the other party
hereto at his address hereinafter shown below its signature or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto.
 
(b)     Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Director, Director’s successors, and
assigns.
 
(c)     Attorneys’ Fees; Specific Performance.  Director shall reimburse the
Company for all costs incurred by the Company in enforcing the performance of,
or protecting its rights under, any part of this Agreement, including reasonable
costs of investigation and attorneys’ fees.
 
(d)  Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.  The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)  Further Execution.  The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.
 
(f)   Independent Counsel.  Director has been provided with an opportunity to
consult with Director’s own counsel with respect to this Agreement.
 
(g)  Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and merges all prior agreements or understandings, whether written or
oral.  This Agreement may not be amended, modified or revoked, in whole or in
part, except by an agreement in writing signed by each of the parties hereto.
 
(h)  Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
(i)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

   
Hot Topic, Inc.
                      By: ____________________________________                  

 

    Address
18305 E. San Jose Avenue
        City of Industry, CA 91748                              
Director:
                      _______________________________________        Address  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Exhibit A
 
Stock Assignment Separate From Certificate
 


 
[Each Director to sign three (3)]
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE


For Value Received, the undersigned hereby sells, assigns and transfers unto Hot
Topic, Inc., a California corporation (the “Company”), pursuant to the
Reacquisition Right under that certain Restricted Stock Bonus Agreement, dated
as of ___________ by and between the undersigned and the Company (the
“Agreement”), _____________________ shares of Common Stock of the Company
standing in the undersigned’s name on the books of the Company represented by
Certificate No(s). _______________ (or uncertificated and recorded at the office
of the Company’s transfer agent, if applicable) and does hereby irrevocably
constitute and appoint the Company’s Secretary as attorney to transfer said
Common Stock on the books of the Company with full power of substitution in the
premises.  This Assignment may be used only in accordance with and subject to
the terms and conditions of the Agreement, in connection with the reacquisition
of shares of Common Stock issued to the undersigned pursuant to the Agreement,
and only to the extent that such shares remain subject to the Company’s
Reacquisition Right under the Agreement.




Dated: _______________

 
__________________________________________
(Signature)
 
 
 
___________________________________________
(Print Name)

 
(Instruction:  Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)


[Note:  Director agrees to re-execute documentation as necessary
in the event of required notarization or medallion guarantee]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE


For Value Received, the undersigned hereby sells, assigns and transfers unto Hot
Topic, Inc., a California corporation (the “Company”), pursuant to the
Reacquisition Right under that certain Restricted Stock Bonus Agreement, dated
as of _______________ by and between the undersigned and the Company (the
“Agreement”), _____________________ shares of Common Stock of the Company
standing in the undersigned’s name on the books of the Company represented by
Certificate No(s). _______________ (or uncertificated and recorded at the office
of the Company’s transfer agent, if applicable) and does hereby irrevocably
constitute and appoint the Company’s Secretary as attorney to transfer said
Common Stock on the books of the Company with full power of substitution in the
premises.  This Assignment may be used only in accordance with and subject to
the terms and conditions of the Agreement, in connection with the reacquisition
of shares of Common Stock issued to the undersigned pursuant to the Agreement,
and only to the extent that such shares remain subject to the Company’s
Reacquisition Right under the Agreement.




Dated: _______________




__________________________________________
(Signature)
 
 
 
___________________________________________
(Print Name)

 
(Instruction:  Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)


[Note:  Director agrees to re-execute documentation as necessary
in the event of required notarization or medallion guarantee]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE


For Value Received, the undersigned hereby sells, assigns and transfers unto Hot
Topic, Inc., a California corporation (the “Company”), pursuant to the
Reacquisition Right under that certain Restricted Stock Bonus Agreement, dated
as of ____________ by and between the undersigned and the Company (the
“Agreement”), _____________________ shares of Common Stock of the Company
standing in the undersigned’s name on the books of the Company represented by
Certificate No(s). _______________ (or uncertificated and recorded at the office
of the Company’s transfer agent, if applicable) and does hereby irrevocably
constitute and appoint the Company’s Secretary as attorney to transfer said
Common Stock on the books of the Company with full power of substitution in the
premises.  This Assignment may be used only in accordance with and subject to
the terms and conditions of the Agreement, in connection with the reacquisition
of shares of Common Stock issued to the undersigned pursuant to the Agreement,
and only to the extent that such shares remain subject to the Company’s
Reacquisition Right under the Agreement.




Dated: _______________


__________________________________________
(Signature)
 
 
 
___________________________________________
(Print Name)

 
(Instruction:  Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)


[Note:  Director agrees to re-execute documentation as necessary
in the event of required notarization or medallion guarantee]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Exhibit B
 
Joint Escrow Instructions
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
JOINT ESCROW INSTRUCTIONS
 
Secretary
Hot Topic, Inc.
18305 E. San Jose Avenue
City of Industry, CA 91748
 
Ladies and Gentlemen:
 
As Escrow Agent for both Hot Topic, Inc., a California corporation (“Company”)
and the undersigned Director (“Director”), you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Restricted Stock Bonus Agreement dated as of _____________
(“Agreement”), to which a copy of these Joint Escrow Instructions is attached as
Exhibit B, in accordance with the following instructions:
 
1.  In the event of a termination of Director’s Continuous Service to the
Company occurring before the end of the Vesting Period (as defined in the
Agreement), the Company will provide you with notice of such termination of
Director’s service.  Unless you receive a written notice from the Company
stating that the Company intends to waive all or any part of its Reacquisition
Right as described in the Agreement (in which case the number of shares
transferred shall be as indicated in such notice), on the ninety-first day
following such termination of Director’s service (unless the Company requests in
writing that the actions contemplated herein occur within a shorter period
following such termination of Director’s service), you are directed (a) to date
the stock assignments necessary for the transfer in question, (b) to fill in the
number of shares being transferred (which shall be all of the Shares as defined
in the Agreement unless the Company has elected to waive its Reacquisition Right
with respect to any portion of the Shares), and (c) to deliver the same,
together with the certificate evidencing the shares of stock to be transferred,
to the Company for the number of shares of stock being reacquired pursuant to
operation of the Reacquisition Right.
 
2.  Director and the Company hereby irrevocably authorize and direct you to
effectuate the transfer described above in accordance with the terms set forth
herein and in the Agreement without further action by either Director or the
Company (other than the written notice of termination as described above).
 
3.  As of the date of the Agreement, Director irrevocably authorizes the Company
to deposit with you any certificates evidencing shares of stock to be held by
you hereunder and any additions and substitutions to said shares as specified in
the Agreement.  Director does hereby irrevocably constitute and appoint you as
his attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities all documents necessary or appropriate to make such
securities negotiable and complete any transaction herein contemplated,
including but not limited to any appropriate filing with state or government
officials or bank officials.  Subject to the provisions of this paragraph 3 and
as otherwise provided in the Agreement, Director shall exercise all rights and
privileges of a shareholder of the Company while the stock is held by you.
 
4.  This escrow shall terminate upon the expiration, execution or waiver in full
of the Company’s Reacquisition Right in full.
 
 
1

--------------------------------------------------------------------------------

 
 
 
5.  If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Director,
you shall deliver all of the same to Director and shall be discharged of all
further obligations hereunder; provided, however, that if at the time of
termination of this escrow you are advised by the Company that any property
subject to this escrow is the subject of a pledge or other security agreement,
you shall deliver all such property to the pledgeholder or other person
designated by the Company.
 
6.  Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.
 
7.  You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or
parties.  You shall not be personally liable for any act you may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for Director while acting in
good faith and in the exercise of your own good judgment, and any act done or
omitted by you pursuant to the advice of your own attorneys shall be conclusive
evidence of such good faith.
 
8.  You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court.  In case you
obey or comply with any such order, judgment or decree of any court, you shall
not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
 
9.  You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
 
10.  You shall not be liable for the outlawing of any rights under any statute
of limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
11.  Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Company or if you shall resign by written
notice to each party.  In the event of any such termination, the Company shall
appoint any officer or assistant officer of the Company as successor Escrow
Agent, and Director hereby confirms the appointment of such successor as his
attorney-in-fact and agent to the full extent of your appointment.
 
12.  If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
13.  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
 
 
2

--------------------------------------------------------------------------------

 
 
14.  Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, including delivery by
express courier, or five (5) days after deposit in the United States Post
Office, by registered or certified mail with postage and fees prepaid, addressed
to each of the other parties entitled to such notice at the following addresses,
or at such other addresses as a party may designate by ten days’ advance written
notice to each of the other parties hereto.
 
Company:
Hot Topic, Inc.
 
18305 E. San Jose Avenue
 
City of Industry, CA  91748
   
Director:
         
Escrow Agent:
Hot Topic, Inc.
 
Attention: Secretary
 
18305 E. San Jose Avenue
 
City of Industry, CA  91748



 
15.  By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
 
16.  You shall be entitled to employ such legal counsel and other experts
(including, without limitation, the firm of Cooley Godward llp) as you may deem
necessary properly to advise you in connection with your obligations
hereunder.  You may rely upon the advice of such counsel, and you may pay such
counsel reasonable compensation therefor.  The Company shall be responsible for
all fees generated by such legal counsel in connection with your obligations
hereunder.
 
17.  You are expressly permitted to use the services of the Company’s transfer
agent to hold the shares subject to this escrow (in certificated or
uncertificated form), to make transfers permitted hereby, and to otherwise
implement this escrow in your discretion.  The parties agree that such transfer
agent shall hold such shares for the benefit of the Company as security for
those matters described in the Agreement, and shall exercise complete control
over such shares pursuant to the terms hereof, and that Director shall have no
right to possession or control of such shares except as provided herein.
 
18.  This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  It is
understood and agreed that references to “you” and “your” herein refer to the
original Escrow Agents.  It is understood and agreed that the Company may at any
time or from time to time assign its rights under the Agreement and these Joint
Escrow Instructions.
 
 
 
3

--------------------------------------------------------------------------------

 
 
19.  This Agreement shall be governed by and interpreted and determined in
accordance with the laws of the State of California, as such laws are applied by
California courts to contracts made and to be performed entirely in California
by residents of that state.
 


 
Very truly yours,
 
Hot Topic, Inc.
 
 
By_______________________________________
 
 
 
 
Director:
 
 
__________________________________________
 
 
 


Escrow Agent:
 
 
__________________________________
Secretary


 
 
 
 
4
 